Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 12/18/2020, Applicant has amended Claims 1, 3-4, 6-7, 10-15, 17-19, 21-33, and cancelled claim 8.  
Claims 1-7, 9, and 27-33 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 10-15, 17-26 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 was filed after the mailing date of the non-final Office action on 6/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10-12, 14-15, 17-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 1/18/2019) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557 see IDS filed 1/18/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 1/18/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 1/18/2019), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/24/2019) and Hashimoto et al., (J Immuno, 2013, 4076-4091, prior art of record).

Palmer (2012) teaches pharmaceutical compositions of genetically modified primary T cells for cancer therapies ([0012-0013, 0100, 0104-106]. Specifically in regard to claim 10, Palmer (2012) teaches a composition of isolated T cells derived from genetically modified mice comprising:
a cish-/- knockout (p. 30, Example 1, p. 33, Example 3), and 
a TCR transgenic background (alias pmel-1) ([0050], p. 30, Example 1).

In regard to claim 12, Palmer (2012) teaches that the preferred subject is a human [83-84, 0109], which would naturally include the human genomic sequence of CISH comprising SEQ ID NO:3 (see SCORE report 10/18/2019). Note that Palmer (2012) implicitly refers to this sequence when citing the genomic region of CISH at chromosome 3 at 3p21.3 (p. 7, [0045]), and the genomic sequence comprising SEQ ID NO:3 was well known in the prior art (see SCORE report 10/18/2019, rge. File, result #1).
 In regard to claim 14, Palmer (2012) teaches the cells are isolated T cells [0118, 0120, 0123], Table 2A, see Example 3 and Fig. 1A-C).
In regard to claim 15, Palmer (2012) teaches the primary T cell can be isolated from peripheral blood lymphocytes [0083-0084, 0121].
In regard to claims 11, 18 and 19, as stated supra, Palmer (2012) teaches the exogenous T cell receptors express an exogenous TCR specific to the melanoma antigen pmel-1 (p. 30, Example 1), and suggests human melanoma tumor antigens (p. 8, last para., p. 32, 1st para., p. 34, p. 39, 4th para.).
In regard to claim 20, as stated supra, Palmer (2012) teaches the genetically modified cells comprise the exogenous TCR as encoded by nucleic acids, and a genus of DNA vectors are disclosed [0078-0079]. Furthermore, Palmer (2012) incorporates by reference several patent documents that include DNA based TCR vectors [0050]. 
claims 25 and 26, Palmer (2012) teaches the exogenous TCR is transduced into the T cells by a viral vector [0121], and in regard to claim 26, Palmer (2012) teaches an adeno-associated viral vector [0079].
However, in regard to claim 10, although Palmer (2012) teaches that the preferred subject is a human [83-84, 0109], and uses a B16 human melanoma animal model to test the genetically modified T cells, Palmer (2012) does not reduce to practice a composition of human T cells comprising a TCR targeting a tumor antigen.
In regard to claim 10, Rosenberg et al., (2011) teaches a composition of isolated human T cells expressing a TCR reactive to melanoma antigens for treating human melanoma patients (p. 3, 2nd & 3rd para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a composition of isolated genetically modified T cells comprising cish-/- and TCR transgene against melanoma antigens as taught by Palmer (2012) and do so in a human T cell as taught by Rosenberg with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Palmer teaches that the cish deficient T cells produce more anti-tumor cytokines such as INF-gamma and IL-2 [0119-0120], which resulted in “a strong and durable regression of melanoma” after adoptive transfer of cish-/- pmel-1 TCR transgenic T cells [0123]. Second, Rosenberg et al., 2011 teach that the adoptive transfer of T cell can treat melanoma in humans (p. 10, Fig. 1), and that the presence of increased IL-2 levels contributed to this response (p. 5, Discussion). Thus, the generation of a composition of human CISH -/- T cell that releases IL-2 would be especially advantageous in treating human melanoma. 

	Duchateau teaches compositions of genetically modified T cells for treating cancer comprising an endonuclease targeted immune system gene and an exogenous chimeric antigen receptor transgene (Abstract, p. 4, Summary of Invention). Specifically in regard to claims 10 and 17, Duchateau teaches that the T cell are genetically modified by ex vivo by targeted genomic disruption of immune checkpoint genes with a CRISPR/Cas9 nuclease (p. 3, p. 4, p. 16, p. 28, see Figs. 2, 4, 5 & 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR overexpressing T cells as suggested by Palmer (2012) and Rosenberg, and substitute the method of preparation of said genetically modified T cells by practicing targeted disruption of the CISH gene by an endonuclease such as CRISPR as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because of the specificity and efficiency of the CRISPR system for gene targeting in the genome of a cell using easily manufactured guide RNAs without provoking death of the cells by off-target/toxic effects (p. 3, last para., p. 4, Summary of Invention, 2nd para., p. 16, 2nd para.).  In regard to the reasonable expectation of success of using CRISPR Cas9 for genetic modification of human T cells for immunotherapy purposes, Schumann et al., (2015) 
	However, although Duchateau teaches targeting within the exons of the TCR gene (p. 23, 2nd para., see, Table 2) and Schuman teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) genes when making nuclease mediated disruptions in cells for knock-out purposes, Palmer et al., (2012), Rosenberg, and Duchateau are silent with respect to targeting exon 2 of the CISH gene.
In regard to claim 10, Jiang et al., teach the cloning and exon/intron structure of the CISH family of genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    182
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  T cells as suggested by Palmer et al., (2012), Rosenberg, Duchateau and Schumann and target exon 2 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 2 is conserved among the CISH isoforms and would knock out both of the splice variants. Furthermore, Hashimoto et al., (2013) teach that exon 2 of CISH are cites of methylation that downregulate expression of the 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/18/2020 are acknowledged.
First, Applicant argues that there was not a reasonable expectation of success in genetically modifying a human T cell comprising a genomic disruption in exon 2 or exon 3 of CISH. Specifically, Applicant argues the primary reference of Palmer (2012) targets CISH with inhibitory RNA or a knockout in a mouse, and provides no guidance as to how one of skill would prepare primary human immune cells with a genomic disruption in exon 2 or 3 (p. 8-9 of Remarks).
Second, Applicant argues that one of ordinary skill in the art would not have been motivated to target the CISH gene because the prior art teaches away from doing so. Applicant cites passages of Hashimoto as teaching that CISH expression promotes T cell proliferation and survival after TCR activation. Similarly, Applicant cites the prior art of Li et al., (J Exp Med, 2000, 191:985-994) to teaches CISH enhances TCR signaling and inhibits cytokine signaling (p. 9-10 of Remarks).

Applicant's arguments as well as the art of Li et al., (J Exp Med, 2000, 191:985-994) have been fully considered but they are not found persuasive.
In regard to Applicant’s first arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In instant case, although the primary reference of Palmer does not teach preparing a genomic disruption ex vivo in human primary T cells, the do suggest “a primary T cell”, wherein “(p)referably, the T cell is a human T cell. More preferably, the T cell is a T cell isolated from a human” [0084]. Furthermore, Palmer teaches that particular T cells such as peripheral blood lymphocytes “were mock-transduced or transduced with T cell receptor” [0121], thereby indicating the taught cells were to be genetically engineered ex vivo. Meanwhile the secondary reference of Duchateau and Schuman teach that it would have been nd para., p. 16, 2nd para.).  
In regard to Applicant’s arguments that the prior art of Hashimoto and Li teach away from knocking out CISH in T cells, as a first matter, both of these reference are directed to the overexpression of CISH in T cells, not the knockout/knockdown of CISH. In fact, both of these reference are entirely silent to the effects of knockingout/knockingdown CISH, and therefore do not speak to the utility of CISH knockout T cells for cancer therapy. MPEP 2145,X(D1) states that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 
	In regard to Applicant’s third arguments regarding the unpredictability of knocking out CISH as per the cells being able to be used for their intended purpose, as a first matter, Palmer acknowledges that the knockdown of CISH with shRNA in order to improve cytokine secretion from human T cells upon tumor antigen encounter ([0121]). Specifically, Palmer teaches that CISH knockout CD8 T cells “secrete higher levels of IFN-g and IL-2 upon antigen encounter as compared to WT cells” (Example 2, Table 2A), and “a strong and durable regression of melanoma was observed after the adoptive transfer of cish-/- pmel-1 T cells that was not observed after the adoptive transfer of WT pmel-1 T cells” ([0123], Example 3). Thus, Palmer makes clear that in regard to CD8 T cells, the knockout of CISH predictably leads to enhance anti-melanoma activity because of increased IL-2. Similarly, Rosenberg et al., teaches the adoptive transfer of T cells along with IL-2 can successfully treat melanoma in humans (p. 2, Introduction, last para., p. 10, Fig. 1, p. 5, Discussion). Thus, contrary to Applicant’s assertion, the generation of a composition of CISH -/- T cells that release IL-2 as taught by Palmer et al. would be predictably obvious for treating human melanoma based on the teachings of Rosenberg. As far as IL-2 induced toxicities, as a first matter it must be noted that this concern is in context of administering supplemental IL-2 to the patient and that “patients experiencing an objected response received fewer IL-2 doses” (p. 4, Results, last para.). Furthermore, although Rosenberg m)ost pateints tolerated the treatment well and returned to baseline” (p. 5, 3rd para.). Furthermore, in light of the Rosenberg’s findings that high doses of IL-2 in conjunction with the T cell therapy “appears to be an effective and possible curative treatment for many patients with metastatic melanoma” (p. 5, Discussion, 2nd para.), there would have been a reasonable expectation of success in making and using the human CISH knockout T cells as suggested by Palmer et al. to treat melanoma patients despite the potential side effects of increased IL-2. In regard to the prior art of Li et al., (2000), as stated supra, this reference is directed to the overexpression of CISH in CD4 T cells using a CD4 specific promoter, not the knockout/knockdown of CISH in the CD8 T cells of Palmer. Applicant is reminded that any conclusions of unpredictability have to be made in the context of this particular cell type (i.e., a CISH knockout T cell), which can have intended use beyond just cell therapy. Furthermore, the Federal Circuit found that the claims at issue would have been obvious because Palmer and Rosenberg provide ample suggestion that the claimed composition could have been made and used for its intended purpose. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.

	
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-.

As stated supra, Palmer (2012), in view of Rosenber, Duchateau, Schumann, Jiang and Hashimoto suggest a composition of genetically modified human T cells comprising a genomic disruption in CISH in an exon and overexpress an exogenous TCR.
However, Palmer is silent with respect to said cell further comprising a disruption in the endogenous TCR gene.
	With respect to claim 13, Duchateau teaches compositions of genetically modified T cells for immunotherapy comprising a chimeric antigen receptor transgene (Abstract). Specifically, Duchateau teaches targeting the endogenous TCR alpha (i.e., TRAC) or TCR beta genes (p. 22, 2nd & 3rd para., p. 50, 2nd para., see Fig. 5) in said T cells.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare genetically modified human T cells comprising a genomic disruption in the exon of the CISH gene and a nucleic acid encoding an exogenous TCR to target cancer as taught by Palmer (2012) et al. and further combine a TCR knockout as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the inactivation of the TCR alpha or beta genes results in elimination of the st para).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/18/2020 are acknowledged and have been addressed supra.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557),  Duchateau et al., (WO2014/191128), Schumann et al., (PNAS, 2015, 112:10437-42), Jiang et al., (DNA Seq, 2000, 11:149-154) and Hashimoto et al., (J Immuno, 2013, 4076-4091), as applied to claim 10, in further view of Gregory et al., (US2014/0120622, filed 10/10/2013, see IDS filed 1/18/2019) and Huntington et al., (US 2018/0298101, filed 12/16/2016, with priority to AU2015/905220, filed 12/16/2105, see IDS filed 4/17/2020)

As stated supra, Palmer (2012), in view of Rosenberg, Duchateau, Schumann, Jiang and Hashimoto suggest a composition of genetically modified human T cells comprising a genomic disruption in an exon of CISH and overexpress an exogenous TCR.

Gregory teaches compositions of genetically modified T cells for treating cancer comprising a nuclease targeted immune system checkpoint gene and an exogenous chimeric antigen receptor (CAR) and/or TCR transgene ([0010], Summary). With respect to claims 21 and 22, Gregory teaches that the T cells are genetically modified ex vivo by nuclease targeted homologous recombination ([0003, 0107, 0154, 0159], see Example 3). Specifically, Gregory teaches that the modified cells comprise a nucleic acid encoding the CAR/TCR having homology arms that target the nucleic acid sequence to a genomic disruption in the loci of immune checkpoint genes so as to make a simultaneous knock-in/knock-out cell [0016, 0018, 0107, 0115, 0194-0195].	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of genetically modified human T cells comprising disruption in a checkpoint gene such as CISH and an exogenous nucleic acid encoding a TCR transgene as suggested by Palmer (2012) and Rosenberg and Duchateau, and target the exogenous TCR to a genomic disruption in an immune checkpoint gene (e.g., CISH) as taught by Greogry with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gregory for several reasons. First, as state supra, Gregory explicitly suggests a single step nuclease mediated integration of an exogenous donor sequence (e.g., CAR or TCR) by homologous recombination, while simultaneously knocking out a checkpoint gene of interest (e.g., PD-1). Thus, a simple substitution of one checkpoint gene (i.e., PD-1) for another checkpoint gene (i.e., CISH) would have been obvious to the st para., p. 67, last para., p. 75, Example 8, p. 77, 4th para. of AU2015/905220).  Furthermore, Gregory teaches that nuclease mediated disruption at a target locus increases the frequency of homologous recombination at the locus by more than 1000-fold [0003]. Thus, there would have been a reasonable expectation of success at arriving at cell comprising an exogenous DNA encoding a TCR for homologous recombination in the nuclease mediated disruption of the CISH locus. Furthermore, in regard to the reasonable expectation of success of using CRISPR Cas9 for a knock-in/knock-out human T cells, again Schumann (2015) demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells so as to knock-out an endogenous immune system genes, while simultaneously knock-in a donor sequence into the genomic disruption of the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/18/2020 are acknowledged and have been addressed supra.


Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540) in view of Rosenberg et al., (Clin Can Res, 2011, 17:4550-4557),  Duchateau et al., (WO2014/191128), Schumann et al., (PNAS, 2015, .

As stated supra, Palmer (2012), in view of Rosenber, Duchateau, Schumann, Jiang and Hashimoto suggest a composition of genetically modified human T cells comprising a genomic disruption in the exon of CISH and overexpress an exogenous TCR.
	As stated supra, Duchateau teaches composition of genetically modified T cells for immunotherapy comprising a chimeric antigen receptor transgene (Abstract). Specifically, Duchateau teaches targeting the endogenous TCR alpha (i.e., TRAC) or TCR beta genes (p. 22, 2nd & 3rd para., p. 50, 2nd para., see Fig. 5) in said T cells because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para).
However, Palmer et al. are silent with respect to the exogenous TCR being integrated into the disrupted TCR alpha or beta genes.
With respect to claims 21, 23 and 24, Duchateau teaches that the exogenous sequence can be targeted so as to replace or “allele swap” an endogenous gene (e.g, TCR) using the CRISPR Cas9 system via homologous recombination (p.16-17, Homologous recombination).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of prepare the composition of T cells comprising a disrupted CISH gene, a disrupted endogenous TCR, and overexpressing an exogenous TCR as suggested by nd para., p. 16, 2nd para.).   Second, as stated supra, Duchateau explicitly suggests a single step replacement or “swap” comprising a CRISPR based system for the targeted integration of an exogenous donor sequence (i.e., exogenous melanoma specific TCR) by homologous recombination (p. 16, 2nd para.), while simultaneously knocking out the endogenous TCR alpha or beta genes (p. 16, last para., p. 22).  In regard to the reasonable expectation of success of using CRISPR Cas9 for a knock-in/knock-out human T cells for immunotherapy purposes, again Schumann (2015) demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells so as to knock-out an endogenous immune system genes, while simultaneously knock-in a donor sequence into the genomic disruption of the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/18/2020 are acknowledged and have been addressed supra.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 10-12, 14-15, 17-19, 21 and 22 stand rejected on the grounds of nonstatutory double patenting over claims 1, 5-8, 13-19, 21-22 of U.S. Patent No. US 10,406,177 (Moriarity et al., Patented 9/10/2019). 
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the method of using a “pharmaceutical composition that comprises a population of ex vivo engineered primary lymphocytes the express an … exogenous T cell receptor (TCR), wherein said ex vivo engineered primary lymphocytes comprise a gene disruption in a target sit in a region corresponding to exon 2 or exon 3 of the genome of the human cytokine inducible SH2-containg protein (CISH) of SEQ ID NO:103” by a CRIPSR nuclease makes obvious the composition of cells of instant application. It is clear that elements of the pharmaceutic composition used in the method of the cited patent claims are to be found in the pharmaceutic composition of instant claims, with the difference between the cited patent cells being that the patented claims are more specific with respect to the guide RNAs used to target a double strand break in CISH exons 2/3 and the type of immune cells. Furthermore, there are no obvious steps in the patented method (i.e. “administering” to a cancer subject’), and cited patented method is the intended use of instantly claimed composition ([0191], Fig. 1 of instant disclosure). Since instant application claims are obvious over cited patent claims, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/18/2020 are acknowledged.

Applicant's arguments have been fully considered but they are not found persuasive.
MPEP 806.04(i) states that if a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the Office may reject the generic claim on the grounds of nonstatutory double patenting when the patent and application have at least one common inventor and/or are either (1) commonly assigned/owned or (2) non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3). See MPEP § 804. Applicant may overcome such a rejection by filing a terminal disclaimer. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993);In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). In instant case, the cited patent claims the species of SEQ ID NO:75-86 as the specific locations in exons 2/3, while instant claims are directed to generic location in exons 2/3 of CISH for the genomic disruption. Furthermore, cited patent claims a species of double strand break for the genomic disruption in CISH, while instant claims are directed to generic genomic disruptions. Furthermore, the cited patent claims a species of primary lymphocytes as the immune cells, while instant claims are directed to generic primary immune cells. 


Claims 10-15, 17-24 stand provisionally rejected on the ground of nonstatutory double patenting over claims 1-6, 9-20, 23-34 of copending Application No. 16/182,189 in view of Liu et al., (US2014/0113375, see IDS filed 7/25/2019. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the composition of genetically modified human cells of cited application makes obvious the cells of instant application. Specifically, since instant application claim 22 recites that the nucleic acid encoding the TCR or CAR is integrated into a genomic disruption of the CISH gene, and instant application claims 23 and 24 recite that the nucleic acid encoding the TCR or CAR is integrated into a genomic disruption of the TRAC or TRBC gene, instant application represents a genetically modified cell that necessarily underwent targeted homologous recombination as claimed by cited application (see [0028] of instant application’s specification). 
However, instant application is silent to type of polynucleotide (i.e., cDNA or mRNA) which constitutes the donor template nucleic acid encoding the TCR or CAR.
Nevertheless, the prior art of Liu et al. (2014), teaches a genetically modified cell comprising a mRNA encoding a exogenous nucleic acid sequence that is reverse transcribed, thereby producing a reverse transcribed single stranded cDNA template, 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a genetically modified cell as claimed and to do so with a reverse transcribed cDNA as claimed by cited application with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Liu because the reverse transcriptase mediated production of cDNAs for gene targeting is particularly advantageous because the in cyto synthesized cDNAs are protected from degradation and provide an abundant supply of cDNAs for recombination [0028, 0059-0061].
Since the instant application claims are an obvious variant of cited application claims, said claims are not patentably distinct.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633